Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 9, 2022

                                        No. 04-22-00716-CR

                                   EX PARTE George TROTTI

                   From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR7385-W2
                            Honorable Ron Rangel, Judge Presiding


                                           ORDER
       On December 7, 2022, we ordered the trial court to supplement the record with a Rule
25.2 certification of Appellant’s right to appeal. See TEX. R. APP. P. 25.2(d).
        On December 9, 2022, a supplemental clerk’s record was filed with a certification
verifying that “this criminal case . . . is not a plea-bargain case, and the defendant has the right of
appeal.”
        We reinstate the appellate timetable. Appellant now has the opportunity to brief his
issue. See TEX. R. APP. P. 31.1(b). Appellant’s brief is due within thirty days of this order.
Appellee’s brief will be due thirty days after Appellant’s brief has been filed. Appellant’s reply
brief will be due twenty days after Appellee’s brief is filed.



                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court